Name: Council Regulation (EEC) No 2218/88 of 19 July 1988 amending Regulation (EEC) No 2194/85 adopting general rules concerning special measures for soya beans
 Type: Regulation
 Subject Matter: information technology and data processing;  marketing;  economic policy;  plant product
 Date Published: nan

 No L 197 / 12 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2218 / 88 of 19 July 1988 amending Regulation (EEC) No 2194 / 85 adopting general rules concerning special measures for soya beans THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1491 / 85 of 23 May 1985 laying down special measures in respect of soya beans ( J ), as last amended by Regulation (EEC) No 2217 / 88 ( 2 ), and in particular Article 2 ( 6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Community production of soya beans has risen sharply in recent years ; whereas the system for verifying entitlement to the aid and the amount of the aid to be granted in the case of advance fixing should be adjusted to this new situation ; Whereas , so as to adjust the amount of the aid better to the market situation , that amount should be corrected depending on the changes in the guide price ; Whereas Council Regulation (EEC ) No 2194 / 85 ( 4 ), as last amended by Regulation (EEC ) No 1102 / 88 ( 5 ), must be adapted accordingly ,  he undertakes to furnish any further supporting documents that may prove necessary for the purpose of checking entitlement to the aid ,  he undertakes to declare the cases referred to in the second subparagraph of Article 6 ( 1 ); ( b ) submits , before a date to be determined , to the competent agency of the Member State in which the beans are harvested :  a contract concluded with the producer specifying certain conditions ,  a declaration of the quantity of soya beans actually delivered , that document being signed by both parties . 2 . Until 31 December 1992 where a Member State has national rules governing the marketing of soya beans and where such laws provide sufficient guarantees as regards the checking of entitlement to the aid , the Member State may grant the aid to first purchasers who are not processors , provided that they are approved beforehand , that they meet the conditions laid down for processors , and that they submit to the agency designated by the Member State in question a declaration indicating the quantity of soya beans sold or delivered to a processor .' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2194 / 85 is hereby amended as follows : 1 . Article 2 shall be replaced by the following : 'Article 2 1 . The aid provided for in Article 2 (2 ) of Regulation (EEC ) No 1491 / 85 shall be granted on application to any processor of soya beans harvested and processed in the Community , who : ( a ) meets at least the following conditions :  he keeps stock records meeting requirements to be laid down , 2 . The last subparagraph of Article 3 shall be replaced by the following: 'However , on application by the first purchaser , the aid may be paid in advqjice on presentation of the delivery declaration referred to in Article 2 (1 ) ( b ) provided that a security equal to the highest amount of the aid applied for is lodged .' 3 . The following subparagraph shall be added to Article 4 ( 1 ): 'However , the amount of aid applicable on the day on which the aid application is submitted shall be adjusted on the basis of the difference between the guide price obtaining on that day and , in accordance with the case referred to in Article 4 (2 ), the price obtaining on the day of processing , or that obtaining on the day of delivery or of sale .' 4 . The following subparagraph shall be added to Article 6 U ): '  The Member State shall carry out suitable checks : (') OJ No L 151 , 10 . 6 . 1985 , p. 15 . ( 2 ) See page 11 of this Official Journal ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 29 . ( 4 ) OJ No L 204 , 2 . 8 . 1985 , p. 1 . ( s ) OJ No L 110 , 29 . 4 . 1988 , p. 14 . 26 . 7 . 88 Official Journal of the European Communities No L 197 / 13  each time the quantity delivered by a producer to a first purchaser exceeds that which may be reasonably produced on the area concerned , or  in doubtful cases .' 5 . The following paragraph shall be added to Article 8 : 'For the purposes of approving first purchasers other than processors , the Member States shall forward to the Commission national provisions on the marketing of soya beans as referred to in Article 2 (2 ) and shall take account of the opinion on the effectiveness of the criteria for approval and of the checks provided for , deliverd by the Commission before the end of the month following the forwarding of the provisions .' Article 2 This Regulation shall enter into force on the tenth day following its publication in the Official Journal of the European Communities . It shall apply with effect from 1 September 1988 . However , for soya beans which are the subject of a contract concluded before the date of entry into force of this Regulation , between the producer and a first purchaser other than a processor , the provisions ofArticle 1 ( 1 ) ofRegulation (EEC) No 2194 / 85 applicable on 31 August 1988 shall remain applicable . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS